Exhibit 10.41

ENPHASE ENERGY

August 6, 2012

VIA HAND DELIVERY

Sanjeev Kumar

Enphase Energy, Inc.

1420 N. McDowell Boulevard

Petaluma, CA 94954

 

Re: Separation Agreement

Dear Sanjeev:

As discussed, you and Enphase Energy, Inc. (the “Company”) have mutually decided
to end your employment relationship with the Company. This letter sets forth the
terms of the separation agreement (the “Agreement”) that you and the Company
have discussed and agreed upon in order to aid in your employment transition.

1. Separation Date. You will remain employed with the Company in your current
position, on the terms and conditions described herein, until November 15, 2012
(the “Employment Termination Date”). By mutual written agreement, you and the
Company may subsequently agree to change the Employment Termination Date to an
earlier or later date. If the Company hires a new Chief Financial Officer prior
to the date specified herein, that person may be appointed to the Chief
Financial Officer position but you will remain an employee of the Company until
the Employment Termination Date unless otherwise agreed in writing between the
Company and you. Your final date of employment is referred to herein as your
“Separation Date.”

2. Transition Period. From the date of this Agreement through the Separation
Date (the “Transition Period”), you will continue in your capacity as Chief
Financial Officer (unless a new Chief Financial Officer is appointed), you will
continue to perform your assigned duties to the best of your abilities, and you
will continue to abide by all Company policies and procedures and any agreements
between you and the Company. In light of your commitment to continue in your
capacity as Chief Financial Officer through the Transition Period, the Company
will immediately increase your annualized base salary from $225,000.00 to
$275,000.00 retroactive to January 1, 2012. During the Transition Period, you
will be paid your adjusted base salary and you will continue to be eligible to
participate in the Company’s employee benefit plans pursuant to the terms of
those plans.

3. Accrued Salary and Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation and floating
holidays earned through the Separation Date, subject to standard payroll
deductions and withholdings. You are entitled to these payments regardless of
whether or not you sign this Agreement.



--------------------------------------------------------------------------------

Sanjeev Kumar

August 6, 2012

Page 2

 

4. Severance Benefits. Although the Company has no plan, program or agreement
requiring it to offer you severance benefits in this situation, if: (i) you
timely sign and abide by the terms of this Agreement, and allow the releases
contained herein to become effective, and (ii) on or within 21 days after the
Separation Date, you execute and return to the Company the Employee Agreement
and Release attached hereto as Exhibit A (the “Release”), and allow the releases
contained in the Release to become effective; then the Company will provide you
with the following severance benefits:

(a) Severance Payment. The Company will pay you a single lump sum severance
payment in the amount of $168,750.00, subject to payroll deductions and
withholdings (the “Severance Payment”). The Severance Payment will be paid to
you on the first regular payday following the Release Effective Date (as defined
in the Release).

(b) COBRA Payments.

(i) If you timely elect continued coverage under COBRA, then the Company will
reimburse you for your COBRA premiums necessary to continue your current health
insurance coverage (including coverage for eligible dependents, if applicable)
(“COBRA Premiums”) for nine months after the Separation Date (the “COBRA Premium
Period”); provided, however, that the Company will cease to reimburse your for
the COBRA Premiums if: (a) you become eligible for group health insurance
coverage through a new employer, or (b) you cease to be eligible for COBRA
continuation coverage. If you become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, you must immediately notify the Company in writing.

(ii) Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot reimburse your for the COBRA Premiums without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each month, a fully
taxable cash payment equal to the amount of the monthly COBRA premium you would
be required to pay to continue your group health coverage (including coverage
for any covered dependents) (such amount, the “Special Cash Payment”), for a
number of months equal to the lesser of (1) the duration of the period in which
you and your eligible dependents are enrolled in such COBRA coverage (and not
otherwise covered by another employer’s group health plan) and (2) the number of
months remaining in the COBRA Premium Period. In the event the Company opts for
the Special Cash Payments, you could use, but would not be obligated to use, the
Special Cash Payments toward the cost of COBRA premiums.

(c) Equity. Your “Equity” consists of the following outstanding stock options
held by you: (i) an option to purchase 226,651 shares of Common Stock granted on
January 15, 2010 with an exercise price of $0.6356 per share; and (ii) an option
to purchase



--------------------------------------------------------------------------------

Sanjeev Kumar

August 6, 2012

Page 3

 

66,367 shares of Common Stock granted on July 15, 2010 with an exercise price of
$1.6344 per share (with such option numbers and exercise prices reflecting the
Company’s 1-for-9.08 reverse stock split effected in March 2012). You hold no
other stock options or other equity securities of the Company. Vesting of your
Equity will cease as of the Separation Date; provided, however, that as part of
this Agreement, the Company will accelerate the vesting of the Equity such that
the options which otherwise would have vested in the three months after the
Separation Date had you continued your employment shall be deemed vested as of
the Separation Date. Except as expressly modified herein, the Equity will
continue to be governed by the terms of the applicable equity documents.

(d) 2012 Performance Bonus Program. You will become eligible to receive a bonus
pursuant to the 2012 cash performance bonus program adopted by the Compensation
Committee of the Board and described in the Company’s Current Report on Form
8-K/A filed with the Securities and Exchange Commission on May 17, 2012 (the
“2012 Performance Bonus Program”). Your target bonus opportunity will be 50% of
your 2012 adjusted base salary and will be determined based solely upon
achievement of the Company’s corporate goals (not based on any individual or
department goals). Your eligibility to receive a bonus under the 2012
Performance Bonus Program would normally terminate after the Separation Date,
since you would no longer be employed by the Company. Nevertheless, and as a
further severance benefit, after the Separation Date, you will remain eligible
to participate in the 2012 Performance Bonus Program to the same extent as other
executive employees of the Company, provided that any bonus which you may be
awarded under the 2012 Performance Bonus Plan will be pro-rated based on the
length of your 2012 service to the Company and you will be treated the same as
other executive officers with regard to determinations of bonuses based on
achievement of the Company’s corporate goals. Whether or not any bonus is paid
to executive officers in any year is within the discretion of the Compensation
Committee. Any bonus payable to you under the 2012 Performance Bonus Program
will be paid, subject to applicable payroll deductions and withholdings, on or
within ten (10) business days after the date active eligible executive officers
are paid their bonuses under the 2012 Performance Bonus Program.

(e) Section 409A Compliance. It is intended that the Severance Payment be exempt
from Section 409A of the Internal Revenue Code under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) and will be implemented and
construed in accordance therewith to the greatest extent permitted under
applicable law.

5. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits on or after the
Separation Date, with the exception of any vested right you may have under the
express terms of a written ERISA-qualified benefit plan (e.g., 401(k) account).

6. Expense Reimbursements. You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement



--------------------------------------------------------------------------------

Sanjeev Kumar

August 6, 2012

Page 4

 

reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement. The Company will reimburse you for these
expenses pursuant to its regular business practice.

7. Return of Company Property. By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the severance benefits provided
hereunder.

8. Proprietary Information Obligations. You acknowledge and reaffirm your
obligations under your signed Employee Invention Assignment and Confidentiality
Agreement, a copy of which is attached hereto as Exhibit B for your reference.

9. Nondisparagement. You agree not to disparage the Company, and the Company’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation, and the Company agrees to direct its directors and officers not to
disparage you in any manner likely to be harmful to your business or personal
reputation; provided that all parties may respond accurately and fully to any
request for information if required by legal process.

10. No Voluntary Adverse Action. You agree that you will not voluntarily (except
in response to legal compulsion ) assist any person in bringing or pursuing any
proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents.

11. Cooperation. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding foregone wages) and will make reasonable efforts to accommodate your
scheduling needs.



--------------------------------------------------------------------------------

Sanjeev Kumar

August 6, 2012

Page 5

 

12. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

13. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. In addition, nothing in this Agreement prevents
you from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding. You
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.



--------------------------------------------------------------------------------

Sanjeev Kumar

August 6, 2012

Page 6

 

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company’s CEO); and (v) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it.

(e) Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.

14. Miscellaneous. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other agreements, promises,
warranties or representations concerning its subject matter. This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in



--------------------------------------------------------------------------------

Sanjeev Kumar

August 6, 2012

Page 7

 

this Agreement shall not be construed against either party as the drafter. Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or rights
hereunder. This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile and scanned image copies of signatures
shall be equivalent to original signatures.

If this Agreement is acceptable to you, please sign and date below within
twenty-one (21) days after your receipt of this Agreement, and then send me the
fully signed Agreement. The Company’s offer contained herein will automatically
expire if we do not receive the fully signed Agreement from you within this
timeframe.

We wish you the best in your future endeavors.

Sincerely,

ENPHASE ENERGY

 

By:  

/s/ Paul Nahi

  Paul Nahi   President and Chief Executive Officer

Exhibit A – Employee Agreement and Release

Exhibit B – Employee Proprietary Information and Inventions Agreement

UNDERSTOOD AND AGREED:

 

/s/ Sanjeev Kumar

Sanjeev Kumar

August 6, 2012

Date



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE AGREEMENT AND RELEASE

(To be signed on or within twenty-one (21) days after Separation Date.)

In consideration for the severance benefits provided to me by Enphase Energy,
Inc. (the “Company”) pursuant to my letter separation agreement with the Company
dated August 6, 2012 (the “Agreement”), I agree to the terms below.

I hereby confirm that: I have been paid all compensation owed for all hours
worked by me for the Company; I have received all leave and leave benefits and
protections for which I was eligible (pursuant to the Family and Medical Leave
Act or otherwise) in connection with my work with the Company; and I have not
suffered any injury or illness in connection with my work with the Company for
which I have not already filed a claim.

I hereby release the Company, its current and past parents, subsidiaries,
successors, predecessors, and affiliates, and each of such entities’ current and
past officers, directors, agents, servants, employees, partners, members,
managers, attorneys, shareholders, successors, and assigns, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, arising out
of or in any way related to agreements, events, acts or conduct at any time
prior to and including the date I sign this Employee Agreement and Release (the
“Release”).

This release of claims includes, but is not limited to, a release of: (a) all
claims directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment; (b) all
claims or demands related to salary, bonuses, fees, retirement contributions,
profit-sharing rights, commissions, stock, stock options, or any other ownership
or equity interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation or benefit;
(c) claims for breach of contract, wrongful termination, or breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for negligence, fraud, defamation, intentional and negligent infliction
of emotional distress, and/or physical injuries; and (e) all federal, state, and
local statutory claims or causes of action in any jurisdiction, including but
not limited to, claims for discrimination, harassment, retaliation, attorneys’
fees, or claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the
California Fair Employment and Housing Act (as amended), and/or the California
Labor Code.

Notwithstanding the foregoing, excluded from this release are: (i) any rights I
have under the Agreement; (ii) any rights to indemnification I may have pursuant
to any written indemnification agreement to which I am a party or of which I am
a third party beneficiary, or under applicable law; or (iii) any rights or
claims that cannot be waived as a matter of law. I am waiving, however, my right
to any monetary recovery should any governmental agency or entity pursue any
claims on my behalf.

 

A-1



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (the “Release ADEA Waiver”), and that the
consideration given for the Release ADEA Waiver in this paragraph is in addition
to anything of value to which I am already entitled. I further acknowledge that
I have been advised, as required by the ADEA, that: (i) my Release ADEA Waiver
does not apply to any rights or claims that may arise after the date that I sign
this Release; (ii) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (iii) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign it earlier); (iv) I have seven (7) days following the date I sign this
Release to revoke the Release ADEA Waiver (by providing written notice of my
revocation to the Company’s CEO); and (v) the Release ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Release is signed by me provided
that I do not revoke it (the “Release Effective Date”).

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

This Release, together with the Agreement (including all exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between me and the Company with regard to this subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained in the Release or the Agreement, and it entirely
supersedes any other such promises, warranties or representations, whether oral
or written.

 

By:  

 

 

Sanjeev Kumar

Date:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

B-1